Citation Nr: 1021856	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-16 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an upper back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and girlfriend, C.W.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
September 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Atlanta, 
Georgia Department of Veterans' Affairs (VA) Regional Office 
(RO), located in Decatur, Georgia.  This case has since been 
transferred to the Jackson, Mississippi VARO.  

The Veteran testified at a video conference hearing before 
the undersigned Acting Veterans' Law Judge in November 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that he injured his 
upper back during service and has had upper back pain and 
symptoms since that time.  During a November 2009 hearing, 
the Veteran testified that he injured his back when he fell 
off of the back of a truck during service and was later 
treated in service for back pain, reportedly diagnosed as a 
pulled muscle and pinched nerve.  He stated that his upper 
back symptoms, including pain that radiated between the 
shoulder blades and involving the shoulders, had continued 
since his active service and he had been taking muscle 
relaxers and using various self medication methods for these 
symptoms since that time.  The Veteran's girlfriend, C.W., 
also testified that she witnessed the Veteran's current back 
symptoms, including pain and stiffness.

Service treatment reports reflect that the Veteran was 
treated for residuals of a motor vehicle accident in May 1987 
which included complaints of neck pain, diagnosed as a muscle 
injury.  He was treated for complaints of pain in the lumbar 
spine in March 1988 for which, x-ray findings revealed a mild 
dorso-lumbar levoscoliosis with no additional deformities 
noted.  The Veteran was also treated for upper back pain in 
July 1988, diagnosed as a pulled muscle.  While the 
separation examination and the report of medical history upon 
separation did not reflect any complaints or findings of back 
problems, the Board notes that these documents were dated in 
June 1988, prior to the Veteran's complaints of upper back 
pain in July 1988.  Thus, the Board acknowledges that the 
Veteran was treated for upper back pain within a month after 
his separation examination.  

VA outpatient treatment reports from May 2006 to October 2009 
reflect that the Veteran was variously treated for and 
diagnosed with pain and burning in the upper back, pain in 
the thoracic spine, chronic back pain and upper thoracic and 
cervical pain.  In May 2006, the Veteran reported that he 
fell off of the back of a truck in the 1980's and was treated 
for pinched nerve.  He stated that this condition, consisting 
of a burning sensation and right arm numbness extending from 
the center of his neck and back, had worsened over time and 
was treated with muscle relaxants and aspirin.  X-rays of the 
thoracic and cervical spine taken in February 2009 revealed 
no abnormalities.  VA outpatient treatment reports also 
reflect that the Veteran was involved in a motor vehicle 
accident in April 2007 with injuries noted in the lower 
extremities only.  

In an August 2009 VA examination, the Veteran reported that 
the onset of his back pain was in his active service.  He 
reported an instance wherein he fell off of a truck and, 
although he did not develop pain immediately, he later 
developed pain in the upper back region and sought medical 
attention.  The Veteran reported having sought medical 
attention following his discharge from service and was told 
he had arthritis.  Based upon a review of the claims file, 
the examiner found that the Veteran was noted to have 
scoliosis in service which was a congenital or developmental 
condition and was not the direct and proximate result of the 
Veteran's service in the military.  The examiner also noted 
that the Veteran was seen on a couple of occasions for back 
pain while in the military, but he could find no 
documentation or evidence of record which indicated the 
presence of a chronicity or continuity of symptomatology over 
the years.  

The Board finds the August 2009 VA examiner's opinion is 
inadequate as it relied on the absence of medical 
documentation of treatment and did not appear to consider the 
Veteran's competent lay statements regarding the onset of 
symptoms in service in conjunction with the evidence of 
treatment for back problems in service.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 40 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury but relied on 
the service treatment records to provide a negative opinion); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (the lack of contemporaneous medical records does 
not, in and of itself, render lay testimony not credible).

In considering the lay evidence from the Veteran that he 
injured his back in service and was treated for such service, 
his lay statements of having upper back pain and symptoms 
since his active service, service treatment reports 
reflecting treatment for neck pain in May 1987 and treatment 
for upper back pain in July 1988, and the post service 
medical evidence of current treatment and diagnoses for an 
upper back disability, the Board finds that a VA examination 
is necessary to obtain an opinion as to whether the Veteran's 
current upper back disability is related to or was caused by 
service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
orthopedic examination to determine the 
nature, extent, onset, and etiology of his 
upper back disorder.  The claims folder 
should be made available and reviewed by 
the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  A diagnosis 
of any upper back disabilities should be 
made.  The examiner must acknowledge and 
discuss the Veteran's report regarding the 
onset and continuity of his back problems 
since service, and opine whether it is at 
least as likely as not that any upper back 
disorder found to be present is related to 
or had its onset during service, and 
particularly, with respect to the 
treatment in service for neck pain in May 
1987 and upper back pain in July 1988.  
The rationale for all opinions expressed 
should be provided in a legible report.

2.  Then the RO/AMC should review the 
expanded record and readjudicate the 
service connection issue.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

